DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 6/28/2021.  Claims 1 and 5-11 are pending.
Response to Arguments
Applicant’s arguments, see the Remarks, filed 6/28/2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection of claims 2, 5, and 7 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) of claims 2, 5, and 7 has been withdrawn. 
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.  The applicant has amended the independent claims 1 and 11 to include new limitations that change the scope of the claims.  The applicant argues that BARRISH does not disclose an actuator in a releasably mountable proximal housing.  Arguing specifically that the use of a gas-driven actuator in a proximal housing of a disposable sterile catheter has not been shown, particularly wherein the housing is detachable from the driver and wherein the actuator is coupled to the actuatable feature of the catheter assembly by a pull-wire or the like.  The examiner disagrees.  Catheter 812 has a proximal interface 814 for releasable mating with 816 as described in paragraph [0310].  The releasable driver interface as taught by the figure 29 embodiment can be modified for use in the embodiment taught by BARRISH for the advantage of facilitating communications between catheter and driver to better control potentially deleterious re-use of the catheter (paragraph [0310]).  As to the limitation of pull-wires, BARRISH teaches the use of pull wires in paragraph [0222].
The applicant argues that the damper 255 of TANNER does not reasonably read on “damp axial movement of a drive member”.  The examiner disagrees. Damper 255 is capable of damping vibration in any direction; including axial, and therefore reads on the limitation of “damp axial movement”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrish US 2016/0279388 A1 (BARRISH).
As per claim 1, BARRISH discloses a hybrid mechanical/fluid catheter system for treating a patient, the system comprising: a flexible catheter assembly (catheter system 10; figure 1 -1) having a proximal catheter interface (coupler (interface) 16 connects to catheter 12; paragraph [0181]) and a distal portion (portion 20 at distal end 24 as shown; figure 1-1) with an axis therebetween (as shown; figure 1-1), the catheter interface disposed on a proximal housing containing a first fluid-driven actuator (housing 14 supports fluid actuated valves 90 of actuation array 32; figures 3, 5; paragraph [0207]), an actuatable feature disposed along the distal portion (distal portion 20 is actuated portion comprising actuation array 32; figure detail of figures 1A-1C; paragraph [0063], [0075]), a flexible catheter body extending axially between the fluid driven actuator and the distal portion (the length of catheter 12 between housing 14 and distal portion 20), and a mechanical drive member extending proximally along the axis (actuated by driver, not numbered, using pull wires; paragraph [0222]) within the catheter body, the drive member comprising a pullwire or tubular shaft (actuated by driver, not numbered, pulling pull wires; figure 1; paragraph [0222]). 
BARRISH does not disclose, in the embodiment of figure 1 -1, a driver assembly having a fluid supply; a driver interface releasably coupleable with the catheter interface, the fluid supply operatively 
As to the limitation of the fluid supply comprising a receptacle, BARRISH discloses the fluid supply comprises a receptacle for a sealed canister containing a liquid/gas mixture (fluid supply 54 comprises a canister of pressurized gases; figure 5; paragraph [0205]); and wherein the catheter interface is disposed on a proximal housing (coupler 16 disposed on proximal housing 14; figure 5; paragraph [0207]) supporting a first fluid-driven actuator (housing 14 supports fluid actuated valves 90 of actuation array 32; figures 3, 5; paragraph [0207]), and gas from the receptacle can be transmitted  to the first fluid-driven actuator so as to actuate the actuatable (fluid actuated valves 90 of actuation array 32 actuate respective balloons 32; figures 3, 5; paragraphs [0186], [0207]).
As per claim 5, BARRISH discloses the catheter system of claim 1. BARRISH further discloses wherein the driver interface has a first fluid channel and a second fluid channel (substrate 38 in communication with array 32 acts as a driver; 38 comprises more than one fluid channel; figures 1, 3, 5; 
As per claim 7, BARRISH discloses the catheter system of claim 1. BARRISH further discloses wherein the first fluid-driven actuator comprises a first cylinder portion (actuated balloons 36 are simple cylinders; paragraph [0203]) with a first piston axially movable therein (valves comprise piston valves; paragraph [0210]), the fluid supply being coupled with the first cylinder portion (supply 54 coupled to 36; figure 5; paragraph [0204]), the drive member coupled with the piston (piston valves coupled to driver pulling wires; paragraph [0222]), wherein the proximal housing contains a plurality of second pistons movably disposed in a plurality of second cylinders (plurality of piston valves coupled to respective balloon (cylinders) 36; paragraph [0204], [0210]), a pair of the second cylinders being axially coupled and laterally offset with the axis extending therebetween (one or more balloon (cylinders) 36 tailored to follow an offset between the loops along the axis; paragraph [0203]).
As per claim 8, BARRISH discloses the catheter system of claim 1. BARRISH does not disclose in the embodiment of figure 1 wherein movement of the first fluid-driven actuator induces rotational actuation of the actuatable feature about the axis. BARRISH discloses in the embodiment of figure 7E wherein movement of the first fluid-driven actuator induces rotational actuation of the actuatable feature about the axis (valves actuated so that catheter is rotated within a bent body lumen; paragraph [0228]). It would have been obvious to one of ordinary skill in the art to modify the valve actuators of the figure 1 embodiment with a transfer bend arrangement as taught by the figure 7E embodiment for the advantage of easily tailoring the actuation for use in a bent body lumen where rotational actuation may be more effective (paragraph [0228]).
As per claim 9, BARRISH discloses the catheter system of claim 1. BARRISH further discloses comprising a manual input configured to be moved by a hand of a user relative to the catheter interface so as induce movement of the driver (catheter has a manual input for moving proximal end; figure 1-1; paragraph [0180]).
As per claim 10, BARRISH discloses the catheter system of claim 1. BARRISH does not disclose in the embodiment of figure 1, comprising a sensor coupled with the drive member so as to provide feedback to a processor of the drive assembly, and/or one or more sensors coupled to the actuatable feature. BARRISH discloses in the embodiment of figure 29 a sensor coupled with the drive member so as to provide feedback to a processor of the drive assembly (sensors, not numbered, coupled to driver 804 provide feedback; figure 29; paragraphs [0308]-[0309]), and/or one or more sensors coupled to the actuatable feature (sensors, not numbered, coupled to catheter 814 to sense shape or localization of distal end where actuatable valves located; figure 29). It would have been obvious to one of ordinary skill in the art to modify the assembly of the figure 1 embodiment with sensors as taught by the figure 29 embodiment for the advantage of facilitating feedback between catheter and driver to better control potentially deleterious use of the catheter (paragraph [0308]).
As per claim 11, BARRISH discloses a hybrid mechanical/fluid catheter for use in a robotic catheter system to treat a patient, the hybrid catheter (catheter system 1; figure 1-1) comprising: an elongate flexible catheter body (catheter 12; figure 1-1; paragraph [0181]) having a proximal catheter interface (coupler (interface) 16 connects to catheter 12; paragraph [0181]) and a distal portion (distal portion 20 is actuated portion comprising actuation array 32; figure 3 detail of figure 1; paragraph [0207]) with an axis therebetween (as shown; figure 1-1), the catheter interface disposed on a proximal housing containing a fluid-driven actuator (housing 14 supports fluid actuated valves 90 of actuation array 32; figures 3, 5; paragraph [0207]), an actuatable feature along the distal portion (distal portion 20 
BARRISH does not disclose, in the embodiment of figure 1 -1, the robotic system including a driver assembly having a fluid supply and a driver interface, wherein the fluid supply is drivingly coupled with the actuatable feature by. BARRISH discloses, in the embodiment of figure 29, the robotic system including a driver assembly (804; paragraph [0310]) having a fluid supply (fluid canister 810; paragraph [0309]) and a driver interface (816; paragraph [0310]), wherein the fluid supply is drivingly coupled with the actuatable feature by the mechanical drive member when the catheter interface is coupled with the driver interface (this coupling allows sealed communication between the fluid supply 810 and the driver 804 so that driver can control fluidics to deploy (actuate) catheter 812 when the interface 814 connects to 804; figure 29; paragraph [0309]). It would have been obvious to one of ordinary skill in the art to modify the assembly of the figure 1 embodiment with a releasable driver interface as taught by the figure 29 embodiment for the advantage of facilitating communications between catheter and driver to better control potentially deleterious use of the catheter (paragraph [0310]).  As to the limitation of transmission of the drive gas from the receptacle inducing movement of the actuator and the actuator induces movement the mechanical drive member when the catheter interface is coupled with the driver interface, inflation of balloons will apply tension to the wires [0222] and therefore induces movement of the mechanical drive member.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARRISH as applied to claim 4 above, and further in view of TANNER et al. 9421311 (TANNER).
As per claim 6, BARRISH discloses the catheter system of claim 1. BARRISH further discloses wherein the gas pressure is transmitted between the driver interface and the catheter interface (gas pressures actuated by driver in communication with coupler (catheter interface) 16; paragraph [0222]). .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771